DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 10/25/21, with respect to claims 1-6, 8-13, 15-22, 24-29, 31 and 32 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Noonan on 1/21/22.
The application has been amended as follows: 
1.	(Currently Amended) A method for wireless communication, comprising:
reporting, to a base station, a first indication of a capability for estimating relative phases across antenna elements for generating multiple 
receiving, from the base station in response to at least the first indication, a number of reference signals, wherein the number of reference signals are contiguous or non-contiguous in time; and
generating, based at least in part on the number of reference signals received from the base station, multiple antenna weights to use in communicating with the base station wherein the multiple antenna weights generate a multi-beam.

4.	(Currently Amended) The method of claim 1, wherein reporting at least the first indication comprises a dynamic reporting based on a state or one or more determined performance metrics. 
6.	(Currently Amended) The method of claim 1, wherein reporting at least one of the first or second indication comprises a static reporting, a semi-static reporting, or a dynamic reporting.
8.	(Currently Amended) The method of claim 1, wherein the first indication includes the number of reference signals requested from the base station.
11.	(Currently Amended) A method for wireless communication, comprising:
receiving, from a user equipment (UE), an indication related to a capability for estimating relative phases across antenna elements for generating 
determining, based at least in part on the indication, a number of reference signals to allocate to the UE for antenna weight generation for the multi-beam communications, wherein the number of reference signals are contiguous or non-contiguous in time; and
transmitting, to the UE, the number of reference signals to facilitate antenna weight generation to use in the multi-beam communications.
12.	(Currently Amended) The method of claim 11, 
17.	(Currently Amended) An apparatus for wireless communication, comprising:
a transceiver;
a memory configured to store instructions; and

report, to a base station, a first indication of a capability for estimating relative phases across antenna elements for generating multiple 
receive, from the base station in response to at least the first indication, a number of reference signals, wherein the number of reference signals are contiguous or non-contiguous in time; and
generate, based at least in part on the number of reference signals received from the base station, multiple antenna weights to use in communicating with the base station wherein the multiple antenna weights generate a multi-beam.
18.	(Cancelled).
20.	(Currently Amended) The apparatus of claim 17, wherein the one or more processors are configured to report at least the first indication as a dynamic reporting based on a state or one or more determined performance metrics. 
22.	(Currently Amended) The apparatus of claim 17, wherein the one or more processors are configured to report at least one of the first or second indication as a static reporting, a semi-static reporting, or a dynamic reporting.
24.	(Currently Amended) The apparatus of claim 17, wherein the first indication includes the number of reference signals requested from the base station.
27.	(Currently Amended) An apparatus for wireless communication, comprising:
a transceiver;
a memory configured to store instructions; and
one or more processors communicatively coupled with the transceiver and the memory, wherein the one or more processors are configured to:
receive, from a user equipment (UE), an indication related to a capability for estimating relative phases across antenna elements for generating 
determine, based at least in part on the indication, a number of reference signals to allocate to the UE for antenna weight generation for the multi-beam communications, wherein the number of reference signals are contiguous or non-contiguous in time; and
transmit, to the UE, the number of reference signals to facilitate antenna weight generation to use in the multi-beam communications.
28.	(Currently Amended) The apparatus of claim 27, 


Allowable Subject Matter
Claims 1, 3-6, 8-13, 15-17, 19-22, 24-29, 31 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to beamforming. None of the prior art teach or suggest reporting, to a base station, a first indication of a capability for estimating relative phases across antenna elements for generating multiple antenna weights for multi-beam communications and a second indication of a number of antenna elements in an active antenna subarray; receiving, from the base station in response to at least the first indication, a number of reference signals, wherein the number of reference signals are contiguous or non-contiguous in time; and generating, based at least in part on the number of reference signals received from the base station, multiple antenna weights to use in communicating with the base station wherein the multiple antenna weights generate a multi-beam.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         January 21, 2022
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632